Exhibit 10.36

FIRST AMENDMENT TO LEASE AGREEMENT

THIS FIRST AMENDMENT TO LEASE AGREEMENT (the “First Amendment”) is made and
entered into effective as of the          , day of March, 2006, by and between
LA/GA BUSINESS CENTERS, INC., a Georgia corporation (“Landlord”), and MEDQUIST
TRANSCRIPTIONS, LTD., a New Jersey corporation (“Tenant”).

W I T N E S S E T H:

WHEREAS, Landlord, as landlord, and Tenant, as tenant, entered into that certain
lease agreement dated September 8, 2002 (as the same may have been amended,
modified or supplemented, the “Lease”), relating to certain space known as
Suites 606/608 collectively containing approximately 19,761 rentable square feet
(the “Premises”) located in building 600 (the “Building”) within the office park
known as American Business Center (the “Center”) at 1395 South Marietta Parkway,
Marietta, Georgia 30067; and

WHEREAS, Landlord and Tenant desire to enter into this First Amendment for the
purpose of evidencing their mutual understanding and agreement regarding
Tenant’s installation of a generator and certain other matters relating thereto
as set forth hereinbelow.

NOW, THEREFORE, for and in consideration of the premises hereto, the keeping and
performance of the covenants and agreements hereinafter contained, and for Ten
and No/1 00 Dollars ($10.00) and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree and amend the Lease as follows:


1.             DEFINED TERMS. ALL TERMS USED HEREIN AND DENOTED BY THEIR INITIAL
CAPITALIZATION SHALL HAVE THE MEANINGS SET FORTH IN THE LEASE UNLESS SET FORTH
HEREIN TO THE CONTRARY.


2.             GENERATOR.


(A)           PROVIDED TENANT IS OCCUPYING THE PREMISES, LANDLORD HEREBY GRANTS
TO TENANT A NON-EXCLUSIVE LICENSE TO INSTALL, MAINTAIN, REPAIR, REPLACE AND
OPERATE ONE (1) EMERGENCY BACK-UP GENERATOR AS MORE PARTICULARLY SET FORTH ON
EXHIBIT “A” ATTACHED HERETO AND INCORPORATED BY REFERENCE HEREIN (TOGETHER WITH
ANY RELATED WIRES, CONDUITS AND OTHER EQUIPMENT NECESSARY OR DESIRABLE FOR THE
PROPER OPERATION OF SUCH GENERATOR, COLLECTIVELY THE “GENERATOR”) IN A LOCATION
DESIGNATED ON EXHIBIT “B” ATTACHED HERETO AND MADE A PART HEREOF (THE “GENERATOR
AREA”) UPON AND SUBJECT TO ALL OF THE TERMS AND CONDITIONS SET FORTH IN THIS
SECTION. ALL ASPECTS OF THE GENERATOR SHALL BE SUBJECT TO THE PRIOR WRITTEN
APPROVAL OF LANDLORD, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED. TENANT SHALL NOT BE OBLIGATED TO PAY ANY ADDITIONAL RENT
FOR THE SPACE OCCUPIED BY THE GENERATOR.


(B)           THE GENERATOR SHALL BE USED ONLY BY TENANT FOR TENANT’S OWN
BUSINESS PURPOSES TO PROVIDE A SOURCE OF BACK-UP POWER FOR EQUIPMENT LOCATED IN
THE PREMISES IN THE EVENT TENANT’S PRIMARY ELECTRICAL SERVICE IS INTERRUPTED;
TENANT SHALL NOT HAVE THE RIGHT TO USE OR ALLOW ANY OTHER PERSON OR ENTITY TO
USE THE GENERATOR FOR A FEE OR OTHERWISE, EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN THE LEASE (AS AMENDED HEREBY). THE RIGHTS UNDER THIS SECTION ARE
PERSONAL TO THE TENANT NAMED HEREIN AND ARE NOT ASSIGNABLE, EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN THE


--------------------------------------------------------------------------------




 


LEASE (AS AMENDED HEREBY). THE GENERATOR INSTALLED SHALL BE AND REMAIN THE
PROPERTY OF TENANT, AND TENANT SHALL, PRIOR TO THE EXPIRATION OR TERMINATION OF
THE LEASE, AS AMENDED HEREBY, OR OF THE LICENSE GRANTED BY THIS SECTION, REMOVE
THE GENERATOR AND SURRENDER THE GENERATOR AREA IN SUBSTANTIALLY THE SAME
CONDITION EXISTING PRIOR TO THE INSTALLATION OF THE GENERATOR. TENANT SHALL BE
LIABLE FOR, AND SHALL PROMPTLY REIMBURSE LANDLORD FOR, THE ACTUAL REASONABLE
COST OF REPAIRING ALL DAMAGE DONE TO THE GENERATOR AREA OR TO ANY OTHER PORTION
OF THE CENTER BY THE INSTALLATION, OPERATION, MAINTENANCE, USE AND/OR REMOVAL OF
THE GENERATOR, INCLUDING RESTORING THE LANDSCAPE TO ITS PREVIOUS CONDITION.
TENANT SHALL NOT STORE ANY FUEL FOR THE GENERATOR ON ANY PORTION OF THE CENTER
WITHOUT THE PRIOR WRITTEN CONSENT OF LANDLORD, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED PROVIDED TENANT COMPLIES WITH ALL
APPLICABLE LAWS, CODES, RULES, REGULATIONS, AND ORDINANCES FROM ANY AND ALL
APPLICABLE GOVERNING AUTHORITIES AND COMPLIES WITH ALL APPLICABLE PROVISIONS OF
THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT, 42
U.S.C. 9601 ET SEQ. (“CERCLA”) AND THE RESOURCE CONSERVATION AND RECOVERY ACT,
42 U.S.C. 6901 ET SEQ. (“RCRA”).


(C)           TENANT SHALL, AT ITS SOLE COST AND EXPENSE, OBTAIN ALL
GOVERNMENTAL PERMITS OR LICENSES REQUIRED FOR THE INSTALLATION, REPAIR,
MAINTENANCE, OPERATION AND REMOVAL OF THE GENERATOR AND SHALL PROVIDE LANDLORD
WITH EVIDENCE THEREOF. LANDLORD AGREES TO REASONABLY COOPERATE WITH TENANT IN
OBTAINING ALL SUCH PERMITS AND AUTHORIZATION, AT NO COST OR EXPENSE TO LANDLORD.
TENANT’S INSTALLATION, REPAIR, MAINTENANCE, OPERATION, USE AND REMOVAL OF THE
GENERATOR SHALL BE SUBJECT TO AND PERFORMED IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THE LEASE AND ALL APPLICABLE GOVERNMENTAL REQUIREMENTS (AS DEFINED
BELOW) IN EFFECT FROM TIME TO TIME. TENANT SHALL, AT ITS SOLE COST AND EXPENSE,
AND AT ITS SOLE RISK, INSTALL THE GENERATOR IN A GOOD AND WORKMANLIKE MANNER,
AND IN COMPLIANCE WITH ALL APPLICABLE GOVERNMENTAL REQUIREMENTS, INCLUDING, BUT
NOT LIMITED TO, ALL BUILDING, ELECTRIC, COMMUNICATIONS, AND SAFETY CODES,
ORDINANCES, STANDARDS, REGULATIONS AND REQUIREMENTS OF ANY GOVERNMENTAL
AUTHORITY. TENANT SHALL CONDUCT THE INSTALLATION, MAINTENANCE, OPERATION, USE
AND REMOVAL OF THE GENERATOR IN A GOOD AND WORKMANLIKE MANNER SO AS TO NOT
MATERIALLY INTERFERE WITH ANY OTHER TENANT OR OCCUPANT OF THE BUILDING. THE
OPERATION OF THE GENERATOR SHALL NOT ADVERSELY DISTURB OR INTERFERE WITH THE
SYSTEMS OF THE BUILDING OR WITH ANY OTHER TENANT OR OCCUPANT OF THE BUILDING
AND/OR THE CENTER. ATTACHED HERETO AS EXHIBIT “A” ARE THE PLANS AND
SPECIFICATIONS FOR THE GENERATOR. TENANT SHALL DELIVER TO LANDLORD TENANT’S
PLANS AND SPECIFICATIONS FOR THE AESTHETIC SCREENING OF THE GENERATOR FOR REVIEW
AND APPROVAL BY LANDLORD (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED, OR DELAYED) NOT LESS THAN FIFTEEN (15) DAYS PRIOR TO COMMENCING
INSTALLATION OF THE GENERATOR. THE GENERATOR SHALL BE INSTALLED SUBSTANTIALLY IN
ACCORDANCE WITH THE PLANS AND SPECIFICATIONS APPROVED BY LANDLORD IN ITS
REASONABLE DISCRETION, AND THE INSTALLATION SHALL BE PERFORMED BY CONTRACTORS
REASONABLY APPROVED BY LANDLORD. IN NO EVENT SHALL THE INSTALLATION,
MAINTENANCE, OPERATION, USE AND/OR REMOVAL OF THE GENERATOR DAMAGE THE BUILDING
OR EXISTING STRUCTURE ON THE BUILDING, OR MATERIALLY INTERFERE WITH THE
MAINTENANCE OF THE BUILDING AND/OR THE CENTER, ANY SYSTEM CURRENTLY SERVING THE
BUILDING, ANY EQUIPMENT CURRENTLY BEING OPERATED FROM OR WITHIN THE BUILDING OR
FROM ANY OTHER BUILDING IN THE CENTER, OR IN ANY MANNER INVALIDATE OR OTHERWISE
ADVERSELY AFFECT ANY EXISTING WARRANTIES IN PLACE ON THE BUILDING OR ON ANY
IMPROVEMENTS TO THE BUILDING.


(D)           LANDLORD SHALL NOT BE LIABLE TO TENANT FOR ANY STOPPAGES OR
SHORTAGES OF POWER FURNISHED TO THE GENERATOR OR TO THE GENERATOR AREA BECAUSE
OF ANY ACT, OMISSION OR REQUIREMENT OF THE PUBLIC UTILITY SERVING THE BUILDING,
OR THE ACT OR OMISSION OF ANY OTHER TENANT,

2


--------------------------------------------------------------------------------




 


LICENSEE OR CONTRACTOR OF THE BUILDING, OR FOR ANY OTHER CAUSE BEYOND THE
REASONABLE CONTROL OF LANDLORD, AND TENANT SHALL NOT BE ENTITLED TO ANY RENTAL
ABATEMENT FOR ANY SUCH STOPPAGE OR SHORTAGE OF POWER; PROVIDED, HOWEVER, NOTHING
CONTAINED IN THIS PARAGRAPH SHALL BE DEEMED TO MODIFY OR LIMIT ANY RENTAL
ABATEMENT RIGHTS TENANT MAY OTHERWISE HAVE PURSUANT TO THE LEASE. LANDLORD SHALL
HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO ENTER THE GENERATOR AREA AT ANY TIME
IN THE EVENT OF AN EMERGENCY AND AT ALL REASONABLE TIMES AND UPON REASONABLE
NOTICE FOR THE PURPOSE OF: (I) INSPECTING SAME, (II) MAKING REPAIRS TO THE
GENERATOR AREA AND PERFORMING ANY WORK THEREIN, AND/OR (III) EXHIBITING THE
GENERATOR AREA FOR THE PURPOSE OF SALE, LEASE, GROUND LEASE OF FINANCING. TENANT
SHALL MAINTAIN AND OPERATE THE GENERATOR IN STRICT COMPLIANCE WITH LANDLORD’S
REASONABLE RULES AND REGULATIONS, NOW OR HEREAFTER PROMULGATED, AND ALL
APPLICABLE GOVERNMENTAL REQUIREMENTS. TENANT SHALL PAY FOR ALL UTILITY SERVICE
(INCLUDING, WITHOUT LIMITATION, ELECTRICITY) REQUIRED FOR TENANT’S USE OF THE
GENERATOR IN COMPLIANCE WITH THE TERMS OF THE LEASE, AS AMENDED HEREBY.


(E)           LANDLORD, AT LANDLORD’S COST, MAY FROM TIME TO TIME RELOCATE THE
GENERATOR AND/OR GENERATOR AREA, OR ANY PART THEREOF, TO OTHER AREAS IN, AT OR
AROUND THE CENTER. UPON RELOCATION OF THE GENERATOR AND/OR GENERATOR AREA,
TENANT’S MEANS OF ACCESS AND CABLING WILL BE RELOCATED BY LANDLORD AS REQUIRED
TO OPERATE AND MAINTAIN THE GENERATOR. EXCEPT AS EXPRESSLY PROVIDED IN THIS
SUBSECTION (E), IN NO EVENT WILL THE RELOCATION OF THE GENERATOR AND/OR
GENERATOR AREA, OR ANY PART THEREOF, AFFECT, ALTER, MODIFY, OR OTHERWISE CHANGE
ANY OF THE OTHER TERMS AND CONDITIONS OF THIS SECTION 2.


(F)            TENANT SHALL, AT TENANT’S EXPENSE, BE SOLELY RESPONSIBLE
THROUGHOUT THE TERM FOR MAINTAINING, SERVICING AND REPAIRING THE GENERATOR AND
FOR REPAIRING ANY DAMAGE TO THE BUILDING OR ANY SYSTEMS OR EQUIPMENT SERVING THE
BUILDING CAUSED BY THE GENERATOR OR BY ANY ACT, NEGLIGENCE OR MISCONDUCT OF
TENANT, TENANT’S EMPLOYEES, AGENTS OR CONTRACTORS, WHILE INSTALLING, USING,
SERVICING, REPAIRING, MAINTAINING OR REMOVING THE GENERATOR. SUBJECT TO SECTION
4.3 OF THE LEASE, TENANT SHALL PROTECT, DEFEND, INDEMNIFY AND SAVE LANDLORD AND
ITS OFFICERS, DIRECTORS, AGENTS, EMPLOYEES, OTHER TENANTS, LICENSEES AND
INVITEES HARMLESS FROM AND AGAINST ANY AND ALL OBLIGATIONS, COSTS (INCLUDING
REASONABLE COSTS OF LITIGATION AND ATTORNEYS’ FEES), EXPENSES, CLAIMS, DAMAGES
AND LIABILITIES OF ANY NATURE WHATSOEVER ARISING OUT OF OR IN CONNECTION WITH
THE EXISTENCE, INSTALLATION, CONSTRUCTION, OPERATION, REPAIR, MAINTENANCE AND/OR
REMOVAL OF THE GENERATOR, UNLESS SUCH LOSS, INJURY, OR DAMAGE WAS CAUSED BY THE
NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD, ITS AGENTS, EMPLOYEES, INVITEES,
OR CONTRACTORS. TENANT’S LICENSE UNDER THIS SECTION SHALL AUTOMATICALLY
TERMINATE UPON THE EXPIRATION OR EARLIER TERMINATION OF THE LEASE. “GOVERNMENTAL
REQUIREMENTS” SHALL MEAN ANY AND ALL APPLICABLE LAWS, CODES, RULES, REGULATIONS
AND ORDINANCES FROM ANY AND ALL APPLICABLE GOVERNING AUTHORITIES.


3.             AUTHORITY. TENANT HEREBY REPRESENTS AND WARRANTS THAT (I) TENANT
IS A DULY ORGANIZED AND VALIDLY EXISTING CORPORATION, (II) TENANT IS QUALIFIED
TO DO BUSINESS IN THE STATE OF GEORGIA, (III) TENANT HAS FULL RIGHT, POWER AND
AUTHORITY TO ENTER INTO THIS FIRST AMENDMENT, AND (IV) EACH PERSON SIGNING ON
BEHALF OF TENANT IS AUTHORIZED TO DO SO. UPON LANDLORD’S REQUEST, TENANT SHALL
PROVIDE LANDLORD WITH EVIDENCE REASONABLY SATISFACTORY TO LANDLORD CONFIRMING
THE FOREGOING REPRESENTATIONS AND WARRANTIES.


4.             MISCELLANEOUS. THIS FIRST AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF GEORGIA, AND SHALL BE
BINDING UPON AND INURE TO THE

3


--------------------------------------------------------------------------------




 


BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS,
SUCCESSORS-IN-TITLE, REPRESENTATIVES AND PERMITTED ASSIGNS. IN THE EVENT OF ANY
INCONSISTENCY OR CONFLICT BETWEEN THE TERMS OF THIS FIRST AMENDMENT AND OF THE
LEASE, THE TERMS OF THIS FIRST AMENDMENT SHALL CONTROL. TIME IS OF THE ESSENCE
OF ALL OF THE TERMS OF THIS FIRST AMENDMENT. THIS FIRST AMENDMENT CONSTITUTES
AND CONTAINS THE SOLE AND ENTIRE AGREEMENT OF THE PARTIES HERETO WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND NO PRIOR OR CONTEMPORANEOUS ORAL OR WRITTEN
REPRESENTATIONS OR AGREEMENTS BETWEEN THE PARTIES AND RELATING TO THE SUBJECT
MATTER HEREOF SHALL HAVE ANY LEGAL EFFECT. THE SUBMISSION OF THIS FIRST
AMENDMENT FOR EXAMINATION DOES NOT CONSTITUTE AN OFFER TO ENTER INTO A CONTRACT
AND THIS FIRST AMENDMENT SHALL BE EFFECTIVE ONLY UPON EXECUTION HEREOF BY
LANDLORD AND TENANT. EXCEPT AS HEREINABOVE PROVIDED, ALL OTHER TERMS AND
CONDITIONS OF THE LEASE SHALL REMAIN UNCHANGED AND IN FULL FORCE AND EFFECT, AND
ARE HEREBY RATIFIED AND CONFIRMED BY THE PARTIES HERETO. TENANT HEREBY
ACKNOWLEDGES AND AGREES THAT, AS OF THE DATE HEREOF, TO TENANT’S ACTUAL
KNOWLEDGE, THE LEASE IS SUBJECT TO NO OFFSETS, CLAIMS, COUNTERCLAIMS OR DEFENSES
OF ANY NATURE WHATSOEVER. THIS FIRST AMENDMENT MAY NOT BE CHANGED, MODIFIED,
DISCHARGED OR TERMINATED ORALLY IN ANY MANNER OTHER THAN BY AN AGREEMENT IN
WRITING SIGNED BY ALL PARTIES HERETO OR THEIR RESPECTIVE HEIRS, REPRESENTATIVES,
SUCCESSORS AND PERMITTED ASSIGNS. IF ANY CLAUSE OR PROVISION OF THIS FIRST
AMENDMENT IS ILLEGAL, INVALID OR UNENFORCEABLE UNDER PRESENT OR FUTURE LAWS, THE
REMAINDER OF THIS FIRST AMENDMENT SHALL NOT BE AFFECTED THEREBY, AND IN LIEU OF
EACH CLAUSE OR PROVISION OF THIS FIRST AMENDMENT WHICH IS ILLEGAL, INVALID OR
UNENFORCEABLE, THERE SHALL BE ADDED AS A PART OF THIS FIRST AMENDMENT A CLAUSE
OR PROVISION AS NEARLY IDENTICAL TO THE SAID CLAUSE OR PROVISION AS MAY BE
LEGAL, VALID AND ENFORCEABLE.

(Signatures Appear on Following Page)

4


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, Landlord and Tenant have caused this First Amendment to be
duly authorized, executed, sealed and delivered as of the day and year first
above written.

LANDLORD:
LA/GA BUSINESS CENTERS, INC.,
a Georgia corporation

By:

/s/ Mark B. Greco

 

 

Mark B. Greco, Vice President

 

 

 

TENANT:
MEDQUIST TRANSCRIPTIONS, LTD.,
a New Jersey corporation

By:

/s/ Frank Lavelle

 

 

Frank Lavelle, President

 

 

 

[CORPORATE SEAL]

 

5


--------------------------------------------------------------------------------